DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
The title is amended as follows:
IMAGE PROCESSING CONVERTING MUILTI-SPECTRAL IMAGE BY CALCULATING THE INNER PRODUCT OF THE SPECTRAL DISTRIBUTION OF EACH PIXEL AND THE RESPECTIVE REFERENCE VECTOR 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-19 are allowable over the prior art of record because none of the prior art of record teaches  image processing device comprising: a processor configured to: input a multi-spectral image which comprises N (N is an integer of 4 or more) channels corresponding to N bands; cause a user to set, as three reference vectors, three types of N-dimensional vectors, each of the three types of N-dimensional vectors having sensitivities of the respective N bands as elements; and convert the multi-spectral image into a 3-channel image comprising three channels by decomposing a spectral distribution of each pixel of the multi-spectral image on the basis of the three reference vectors, wherein the decomposing comprises calculating inner product of the spectral distribution of each pixel of the multi-spectral image and the respective reference vector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2009/0102943 to Hattori provides where an image processing apparatus includes a spectrum estimation unit for estimating a spectrum for each pixel from multiband image data comprising image data in multiple different wavelength ranges; a memory for storing spectral data suitable for each of multiple different shooting modes; and a conversion unit for determining a shooting mode of the multiband image data and converting the spectrum into band data with different spectral .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672